Citation Nr: 1622145	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-40 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The case was previously before the Board in April 2015 when it was remanded for further development.


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates against a finding that the Veteran's bilateral hearing loss is due to events in active service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the his separation from service.

2.  Tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus due to exposure to loud noise in service.  The Veteran contends that his hearing loss and tinnitus are related to his service in field artillery with the 105 howitzer and 155 self-propelled howitzer.  He reported that the ear plugs that he was provided were inadequate.  

Service treatment records do not reveal any complaint, diagnosis or treatment for any hearing loss.  Hearing was normal at 500 Hertz (Hz) to 4000 Hz range upon examination at separation from service in December 1973.  Service personnel records reveal that the Veteran was assigned to a field artillery unit as a basic field artilleryman.  Noise exposure is conceded.  

The Veteran underwent a VA audiology consultation in February 2011.  He complained of decreased hearing bilaterally with the left ear being worse than the right one.  He also reported having bilateral tinnitus since being in the service in 1973.  He had a history of loud noise exposure in the service from 105 howitzers firing.  After service he was a brick layer for 35 years and was periodically exposed to saws.  He reported wearing hearing protection in service.  

On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
55
75
LEFT
20
20
45
75
95

Speech audiometry was not completed using the Maryland CNC test.  The examiner did not provide an etiology on the Veteran's hearing loss.  

Pursuant to the Board remand, the Veteran was afforded a VA examination in August 2015.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
65
80
LEFT
25
25
60
85
95

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 72 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss in the frequency range of 500 Hz to 4000 Hz.

The examiner rendered the opinion it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of service.  As rationale, the examiner noted that the Veteran denied any history of ear infections, ear surgery, head trauma or family history of hearing loss.  After the service, he stated that he worked 30 years as a brick layer with foam ear plugs for hearing protection.  He reported recreational noise exposure from hunting, target shooting and lawn equipment.  He denied any combat, but stated that he was exposed to noise from 155 self-propelled Howitzers and rifles.  He stated that he had foam ear plugs for hearing protection, but he did not believe they were sufficient.  The examiner noted that the Veteran's service treatment records contained two audiometric examinations dated December 1971 and December 1973.  Each examination showed auditory thresholds within normal limits from 500 Hz to 4000 Hz and at 6000 Hz in 1973 (6000 Hz was not tested in 1971).  When the in service examination results were compared, there was no significant decrease in auditory thresholds bilaterally.  

The Veteran reported that he had bilateral periodic high frequency, ringing tinnitus of high volume.  The tinnitus occurred approximately 50 percent of the time and was reported to have begun a long time ago.  The examiner rendered the opinion that the Veteran's tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss as tinnitus is known to be a symptom of hearing loss but not likely related to service because the examiner concluded that the hearing loss was not related to service.  The examiner further commented that tinnitus is a subjective complaint that cannot be evaluated objectively.  The Veteran was noted to have stated that his tinnitus began "a long time ago" and indicated at a February 2011 VA audiologic examination that he had "bilateral tinnitus since being in the service in 1973."  However, there was no report of a complaint of tinnitus in the Veteran's service records.  Therefore, it was the examiner's opinion that the Veteran's current tinnitus is less likely than not related to his military service. 

Entitlement to service connection for bilateral hearing loss is not warranted.  The Veteran currently has a bilateral hearing loss disability for VA purposes.  In addition, based upon the Veteran's service as an artilleryman, the Veteran was exposed to loud noise in service.  However, the Veteran was not noted to have hearing loss for VA purposes within one year of separation from service.  A VA examiner has rendered the opinion that the Veteran's hearing loss is not related to his exposure to loud noise in service because his hearing acuity did not demonstrate a significant shift from examination at entrance to examination at separation from service.  The examiner further found that the Veteran was exposed to loud noise post service.  As the preponderance of the evidence is against a finding that the Veteran's hearing loss is due to exposure to loud noise in service, service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is warranted.  The Veteran is diagnosed with tinnitus and, as explained above, was exposed to loud noise in service.  The Veteran has competently and credibly reported that he has had tinnitus since service.  Despite the VA examiner's negative opinion, the Veteran has competently and credibly reported that he has had tinnitus since service.  Charles v. Principi, 16 Vet. App. 370 (2002).  The evidence is in equipoise as to whether the Veteran's tinnitus was incurred in service.  Thus, service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


